DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 02/15/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 7-36 are rejected under 35 U.S.C. 103 as being unpatentable over Grunthaner et al (US 2012/0026123 A1) in view of Kim et al. (“Kim”) (US 2016/0092029 A1).
Regarding claims 1, 7, 14 and 20, Grunthaner discloses a method of detecting proximity, comprising:
providing a controller including,
a capacitive sensor input (capacitive touch sensors 122, para. 0021),
a reference sensor input (the reference trace 134 can provide the same or a similar capacitance as the conductive trace 132, para. 0025), and
a digital processor configured to communicate with the capacitive sensor input and reference sensor input (the touch controller 606 can also include receive section 607 for receiving signals, such as touch signals 603 of one or more sense channels, other signals from other sensors such as sensor 611, etc., para. 0049).
Grunthaner does not specifically disclose adjusting a reading of the capacitive reference sensor input with a temperature compensation parameter specific to the mobile phone to provide a modified reading of the reference sensor input to compensate readings of the capacitive sensor input for temperature variation.
In a similar field of endeavor of touch sensing device, Kim discloses adjusting a reading of the capacitive reference sensor input with a temperature compensation parameter specific to the mobile phone to provide a modified reading of the reference sensor input to compensate readings of the capacitive sensor input for temperature variation (the temperature compensator varies the analog reference voltage and capacitance of the sensing part, in response to temperature data input from the temperature sensor 130 and compensates for a change in the capacitance of the touch sensors caused by a temperature change, paras. 0051, 0054-0056 and 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the adjusting as taught by Kim in the system of Grunthaner in order to prevents any change in touch data with temperature to improve the touch sensitivity.
Regarding claim 2, the combination of Grunthaner and Kim discloses calculating a temperature change in the reference sensor input (the temperature compensation data varies the reference voltages Vcr and Vm of the analog circuit and the capacitance Ccr depending on the temperature of the display panel., paras. 0058 and 0067 of Kim).
Regarding claims 3 and 8, the combination of Grunthaner and Kim discloses adjusting a reading of the capacitive sensor input based on the modified reading of the reference sensor input (the temperature compensation data varies the reference voltages Vcr and Vm of the analog circuit and the capacitance Ccr depending on the temperature of the display panel., paras. 0058 and 0067 of Kim).
Regarding claims 4, 11 and 24, the combination of Grunthaner and Kim discloses adjusting a reading of the capacitive sensor input by subtracting the coefficient-modified reading of the reference sensor input from the reading of the capacitive sensor input (as can be seen from Equation 1, the output voltage Vout of the pre-amplifier 114 may change depending on Vcr and Ccr, which vary with temperature, paras. 0067-0068 of Kim).
Regarding claims 5, 10, 19 and 25, the combination of Grunthaner and Kim discloses providing a temperature sensor coupled to the reference sensor input ((the temperature compensator varies the analog reference voltage and capacitance of the sensing part, in response to temperature data input from the temperature sensor 130 and compensates for a change in the capacitance of the touch sensors caused by a temperature change, para. 0051 of Kim).
Regarding claim 9, the combination of Grunthaner and Kim discloses providing a digital processor;
adjusting the reading of the reference sensor input using the digital processor; and
adjusting the reading of the main sensor input using the digital processor (para. 0052 of Grunthaner).
Regarding claim 12, the combination of Grunthaner and Kim discloses storing the reading of the main sensor input in a digital register prior to adjusting the reading of the main sensor input (the panel scan logic 610 can access RAM 612, autonomously read data from the sense channels, and provide control for the sense channels. In addition, the panel scan logic 610 can control the transmit section 614 to generate the stimulation signals 616 at various frequencies and phases that can be selectively applied to rows of the touch sensor panel 624, para. 0049 of Grunthaner).
Regarding claim 13, Grunthaner discloses the main sensor input is a capacitive sensor input (para. 0054).
Regarding claim 15, the combination of Grunthaner and Kim discloses a first digital register with the reading of the capacitive sensor input stored in the first digital register; and a second digital register with the coefficient-modified reading of the reference sensor input stored in the second digital register (the processor subsystems 602 can also include peripherals such as random access memory (RAM) or other types of memory or storage, watchdog timers and the like. The touch controller 606 can also include receive section 607 for receiving signals, such as touch signals 603 of one or more sense channels, other signals from other sensors such as sensor 611, para. 0049 of Grunthaner).
Regarding claim 16, the combination of Grunthaner and Kim discloses the first digital register and second digital register are readable by the digital processor (para. 0049 of Grunthaner).
Regarding claims 17 and 21, the combination of Grunthaner and Kim discloses a digital register with the compensation setting stored in the digital register (para. 0049 of Grunthaner).
Regarding claims 18 and 22, the combination of Grunthaner and Kim discloses the digital processor configured to adjust the reading of the reference sensor input to provide the reading of the reference sensor input and then adjust the reading of the capacitive sensor input based on the reading of the reference sensor input (para.  0049 of Grunthaner) and (the temperature compensator varies the analog reference voltage and capacitance of the sensing part, in response to temperature data input from the temperature sensor 130 and compensates for a change in the capacitance of the touch sensors caused by a temperature change, paras. 0051, 0054-0056 and 0058 of Kim).
Regarding claim 23, the combination of Grunthaner and Kim discloses the digital processor is configured to multiply a change in the reading of the reference sensor by the compensation parameter (as can be seen from Equation 1, the output voltage Vout of the pre-amplifier 114 may change depending on Vcr and Ccr, which vary with temperature, paras. 0067-0068 of Kim).
Regarding claims 26, 29 and 33, the combination of Grunthaner and Kim discloses reading of the reference sensor modifies a reading of the main sensor (the first reference voltage source selects a voltage level of the first reference voltage Vcr in response to first temperature compensation data. The switches Sc1 to Scn are turned on/off in response to second temperature compensation data and select capacitors to be connected between the input terminal and the first reference voltage source to vary the capacitance Ccr of the charge distributor 113, para. 0066 of Kim).
Regarding claims 27, 31 and 35, the combination of Grunthaner and Kim discloses the compensation parameter compensates for environmental factors (the touch sensor driver 110 includes a temperature compensator as shown in FIG. 14, para. 0051 of Kim).
Regarding claims 28, 32 and 36, the combination of Grunthaner and Kim discloses the environmental factors include temperature (para. 0051 of Kim).
Regarding claims 30 and 34, the combination of Grunthaner and Kim discloses the compensation setting sets a gain of the reference sensor input (paras. 0051, 0054-0056 and 0058 of Kim).
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grunthaner in view of Kim and further in view of Jin et al. (“Jin”) (US 2009/0260898 A1).
Regarding claim 6, the combination of Grunthaner and Kim does not specifically disclose the temperature sensor includes an electrical resistance as a function of temperature.
In a similar field of endeavor of inputting device, Jin discloses a temperature sensor includes an electrical resistance as a function of temperature (the temperature sensor 20 is a sensor for measuring temperature using devices such as metal wire and semiconductor of which resistance varies according to the temperature, para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the sensor as taught by Jin in the system of Grunthaner and Kim in order to allow the sensor value of the temperature sensor can be determined accurately with high precision.
Response to Arguments
7.	Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693